Name: 2014/642/CFSP: Political and Security Committee Decision EUCAP NESTOR/1/2014 of 24 July 2014 extending the mandate of the Head of Mission of the European Union Mission on Regional MaritimeÃ Capacity Building in the Horn of Africa (EUCAP NESTOR)
 Type: Decision
 Subject Matter: international affairs;  transport policy;  Africa;  EU institutions and European civil service
 Date Published: 2014-09-06

 6.9.2014 EN Official Journal of the European Union L 267/4 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP NESTOR/1/2014 of 24 July 2014 extending the mandate of the Head of Mission of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (2014/642/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2012/389/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR), including the decision to appoint a Head of Mission upon a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). (2) On 23 July 2013, the PSC adopted Decision EUCAP NESTOR/3/2013 (2), appointing Mr Etienne DE MONTAIGNE DE PONCINS as Head of Mission of EUCAP NESTOR from 16 July 2013 to 15 July 2014. (3) On 3 June 2014, the HR proposed the extension of the mandate of Mr Etienne DE MONTAIGNE DE PONCINS as Head of Mission of EUCAP NESTOR until 15 July 2015, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Etienne DE MONTAIGNE DE PONCINS as Head of Mission of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) is hereby extended until 15 July 2015. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 16 July 2014. Done at Brussels, 24 July 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 187, 17.7.2012, p. 40. (2) Political and Security Committee Decision EUCAP NESTOR/3/2013 of 23 July 2013 on the appointment of the Head of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (OJ L 202, 27.7.2013, p. 23).